180 F.2d 47
86 U.S.App.D.C. 146
SULLIVAN,v.BOND.BONDv.SULLIVAN.
Nos. 9893, 9894.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 24, 1950.Decided Feb. 13, 1950.

[86 U.S.App.D.C. 147] Mr. H. Mason Welch, Washington, D.C., for appellant and cross-appellee Edith B. Sullivan, Messrs. John Ryan Daily and J. Harry Welch, Washington, D.C., also entered appearances for appellant and cross-appellee Edith B. Sullivan.
Mr. William T. Hannan, Washington, D.C., for appellee and cross-appellant Mary A. Bond.
Before CLARK, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The controversy in this case arose out of caveator-appellant's claim of fraud and undue influence exercised by appellee in the execution of two codicils to testatrix's will.  On issues framed the jury found that undue influence was exercised only in the execution of the first codicil.  The second codicil, however, republished the first codicil as well as the will.  This appeal was predicated on alleged errors committed by the court below and on a claimed inconsistency in the jury's verdict.


2
It is a cardinal rule in the constructing wills that the testator's intent shall govern.  The record in the instant case discloses that the second codicil contained a clear statement of testatrix's intent.  Since her wishes were apparent in the circumstances and since the jury found no undue influence in the second codicil which validated both the first codicil and the will, we have no disposition or right to disturb the verdict.  We find no error in the record, and the judgment of the District Court is therefore affirmed.